           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION


HOLYOKE MUTUAL INSURANCE CO.,
dfb/a Middleoak afs/o Aspen Garden
Apartments                                                  PLAINTIFF


v.                       No. 3:17-cv-83-DPM


EAST ARKANSAS AREA AGENCY
ON AGING, INC.; CYNTHIA
UNDERWOOD; and
ALLIANCE OF NONPROFITS              DEFENDANTS/
FOR INSURANCE RISK        THIRD-PARTY PLAINTIFFS/
RETENTION GROUP, INC.         CROSS-DEFENDANTS


ASPEN GARDEN ASSOCIATES,
dfb/a Aspen Garden Association;
TONY PARDEW; JACKIE PARDEW;                         THIRD-PARTY
and SOUTHERN MANAGEMENT                             DEFENDANTS/
CORPORATION                                     CROSS-CLAIMANTS


                                ORDER
     The Court belatedly notes the parties' December 2018 joint status
report, NQ 65. It is appreciated. Please file another joint status report
on state court proceedings by 30 August 2019.
So Ordered.

              D.P. Marshall Jr.
              United States District Judge




               -2-
